     Case 2:14-cv-02883-TLN-DMC Document 116 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAIAN BRANDON,                                    No. 2:14-CV-2883-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    L. WILLIAMS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s motions in limine, ECF No. 91.

19                  Plaintiff seeks pre-trial orders for the following relief: (1) to admonish witnesses

20   not to discuss testimony and to exclude witnesses; (2) to view the Building 9 housing unit

21   observation tower and officers’ station; (3) to exclude evidence of bad act by Plaintiff; and (4) to

22   authenticate documents. Because the Court has not yet issued a final pre-trial order setting the

23   time and manner for consideration of in limine motions, Plaintiff’s motions will be denied

24   without prejudice to renewal following issuance of a final pre-trial order.

25                  IT IS SO ORDERED.

26   Dated: February 17, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
